Citation Nr: 0407945	
Decision Date: 03/26/04    Archive Date: 04/01/04	

DOCKET NO.  03-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for the residuals of 
bilateral ankle sprains.

4.  Entitlement to service connection for a thoracic spine 
disorder. 

5.  Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1996 
to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied all claims identified 
above.  The case is not ready for appellate review.  This 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A careful review of the evidence on file, including the 
service medical records and records of VA treatment and 
examination after service tends to confirm the RO's findings 
of a complete absence of any complaints, findings, treatment 
or diagnoses involving the veteran's hips, knees, and 
thoracic spine.  Additionally, although the veteran sought 
treatment for low back pain on numerous occasions during 
service, examination and X-ray studies after service by VA in 
July 2002 were entirely normal.  The veteran, however, is 
documented to have been treated for left ankle sprain on 
multiple occasions in 1997 and 2000 and for right ankle 
sprain in 1997 and 1998.  Although a VA examination in July 
2002 could find no identifiable abnormality of either ankle, 
the veteran was provided no X-ray studies of his ankles at 
the time of this examination.  Further, the veteran was later 
examined for disabilities of the feet in August 2003, but 
that examination and associated X-ray studies made no 
reference to the veteran's ankles.  There was apparently no 
service separation examination on file, and the Board does 
note that on September 7, 2000, the month the veteran was 
separated, there is a notation that the veteran's health 
record was screened and that he was found to be physically 
qualified for a transfer.  The veteran was apparently 
transferred to the Reserve of his service department upon 
termination of his initial enlistment.  

During the pendency of the appeal on the issues listed above, 
the veteran filed additional service connection claims which 
included a claim for an undiagnosed cause of chronic pain in 
the legs, hips and feet.  Although the other additional 
claims have been adjudicated, the Board notes that the 
pending claim of service connection for undiagnosed cause of 
chronic pains in the legs, hips and feet remains outstanding.  
The July 2002 VA orthopedic examination resulted in an 
essentially normal physical examination, but this doctor 
specifically noted that in the veteran's case, "he would 
necessitate a full medical work up prior to an orthopedic 
evaluation for rheumatological and other medical disease 
processes which may account for his polyarthralgias."  The 
veteran was not provided any further examination although the 
VA orthopedist apparently suggested that further examination 
of this type be conducted.  Considering that the veteran has 
an outstanding claim pending for undiagnosed cause of chronic 
pain in the legs, hips and feet, the Board will return all 
orthopedic issues pending in this appeal to the RO for 
additional rheumatological examination to determine whether 
there is any systemic process causing the veteran to have 
orthopedic symptoms of multiple joints.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the Veterans Claims Assistance Act of 
2000.  

2.  Initially, the RO should contact the 
veteran and request him to indicate 
whether he was received any private 
medical care for any of his multiple 
orthopedic complaints, and, if so, he 
should be requested to complete and 
return enclosed medical releases and the 
RO should follow up to collect any 
records identified by the veteran in this 
manner.  The RO should also collect up-
to-date records of any treatment for any 
purpose that the veteran has received by 
VA subsequent to January 2003, the most 
recent records already on file.  All 
records obtained should be added to the 
claims folder.

3.  The veteran should be referred for 
examination by a VA rheumatologist or 
other appropriate specialist to determine 
if an identifiable pathology can be found 
to explain the veteran's multiple 
orthopedic complaints.  The veteran's 
claims folder must be referred to this VA 
physician for review in conjunction with 
the examination.  The VA physician's 
attention is directed to the July 2002 
orthopedic examination which recommended 
a full medical work up for 
rheumatological and other medical disease 
process which may account for the 
veteran's polyarthralgias.  If the VA 
rheumatologist feels that any additional 
consultation or examination would be 
necessary or useful to assist in 
evaluating the veteran, such examination 
or diagnostic studies should be ordered.  
Following review of the veteran's claims 
folder, examination, and all diagnostic 
studies, the VA physician should provide  
diagnoses of current findings, if any.  
The essential inquiry is whether there is 
any identifiable pathology 
(rheumatologic-systemic-anthrax vaccine 
or otherwise) to explain the veteran's 
complaints of pain of the hips, knees, 
ankles, mid and low back.  The physician 
should also provide an opinion as to 
whether any positive findings identified 
are, as likely as not, causally related 
to any incident, injury, disease or 
exposure of the veteran's active military 
service from 1996 to 2000.  A complete 
explanation of all opinions provided is 
essential.

4.  After completion of the above 
development, the RO should again address 
the issues pending on appeal.  If any 
decision is not to the veteran's 
satisfaction, he and his representative 
must be provided a supplemental statement 
of the case, and provided an opportunity 
to respond.  If any new pending issue is 
denied, the veteran must be informed that 
it is necessary that he file a timely 
substantive appeal to perfect such issue 
to the Board.  Thereafter, the case 
should be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


